08/25/2022
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                            Assigned on Briefs July 1, 2022

                    TERESA LOCKE v. GAIUS LOCKE ET AL.

                Appeal from the Circuit Court for Williamson County
                No. 2021-CV-279          James G. Martin, III, Judge
                      ___________________________________

                            No. M2021-01454-COA-R3-CV
                        ___________________________________

The plaintiff, the title holder of the disputed real property, filed a detainer action seeking
the removal of the defendants from a portion of her property. The defendants were residing
in a mobile home owned by the mother of one of the defendants. The defendant’s mother
had lived in the mobile home, which was located on the disputed parcel of real property,
from 1984 until 2020 when she decided to relocate to an apartment and allow the
defendants to live in her mobile home. The defendants asserted adverse possession as a
defense to the plaintiff’s detainer action, pursuant to Tennessee Code Annotated § 28-2-
103, tacking the mother’s years of possession onto their own. The trial court entered a
judgment in favor of the plaintiff, determining that the defendants had failed to prove by
clear and convincing evidence that the mother’s possession of the property had been
adverse for the requisite seven-year period. The defendants appealed. Discerning no
reversible error, we affirm.

        Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court
                             Affirmed; Case Remanded

THOMAS R. FRIERSON, II, J., delivered the opinion of the court, in which D. MICHAEL
SWINEY, C.J., and ARNOLD B. GOLDIN, J., joined.

Gaius Locke and Marie-Louise Locke, Franklin, Tennessee, Pro Se.

David M. Jones and Thomas N. Jones, Franklin, Tennessee, for the appellee, Teresa Locke.

                                         OPINION

                          I. Factual and Procedural Background

     On April 21, 2021, the plaintiff, Teresa Locke (“Plaintiff”), filed a detainer
summons to evict the defendants, Gaius Locke and his wife, Marie-Louise Locke
(collectively, “Defendants”), from a portion of her real property (“Disputed Property”)
situated in Williamson County.1 After conducting a trial, the Williamson County General
Sessions court (“general sessions court”) entered a judgment in favor of Plaintiff on July
15, 2021. The general sessions court determined that Defendants were trespassers on
Plaintiff’s property and granted Plaintiff a judgment against Defendants for possession of
the Disputed Property. The general sessions court further ordered Defendants to remove
the mobile home from the property in question within sixty days. Defendants appealed to
the Williamson County Circuit Court (“trial court”).

        In their pre-trial memorandum, Defendants asserted the affirmative defense of
adverse possession set forth in Tennessee Code Annotated § 28-2-103. After conducting
a trial on August 27, 2021, the trial court entered a judgment in favor of Plaintiff on
November 2, 2021. In its order, the court recited the history of the case and the Disputed
Property. According to the court’s order, Plaintiff was the owner of a 67.7-acre farm in
Williamson County, Tennessee, which she had inherited upon the death of her husband and
Gaius Locke’s grandfather, Thomas E. Locke, Jr. (“Grandfather”), in 2015. In 1984,
Grandfather had gifted the mobile home that was situated on the Disputed Property to his
son, Thomas Ray Locke, who began to raise his family there with his then-wife, Lolita
Locke. Thomas Ray Locke (“Father”) and Lolita Locke (“Mother”) are the parents of
defendant Gaius Locke, and they were divorced in 1992. Mother was awarded the mobile
home pursuant to a marital dissolution agreement, which provided that Grandfather would
allow Mother to continue to maintain her mobile home on his property unless he asked her
to remove the mobile home (1) for just cause, (2) in the event she remarried, or (3) if she
desired to relocate the mobile home.

       During Mother’s time spent living in the mobile home, Grandfather periodically
threatened to force her to move her mobile home off his property. When Plaintiff inherited
the Disputed Property in 2015, Mother was still residing in the mobile home. In the last
several months of 2020, Plaintiff attempted and failed to contact Mother, and as a result,
requested that police conduct a “welfare check” at Mother’s mobile home in January 2021.
Upon completion of the “welfare check,” police informed Plaintiff that Mother had vacated
the mobile home and allowed her son and daughter-in-law, Defendants, to occupy the
mobile home. Plaintiff had not consented to this arrangement, and she consequently filed
the instant detainer action after Defendants refused to vacate the Disputed Property.

      The trial court determined that Plaintiff was entitled to a judgment of possession
inasmuch as Defendants had failed to prove the defense of adverse possession pursuant to
Tennessee Code Annotated § 28-2-103. The court concluded that Mother did not begin to
adversely possess the property with “hostility” until 2020 and consequently Defendants

1
  The familial relationship between Defendants and Plaintiff is not clear from the record. Defendants refer
to Plaintiff as defendant Gaius Locke’s grandmother but also state that Gaius Locke’s father, Thomas Ray
Locke, is Plaintiff’s stepson.
                                                   -2-
could not satisfy the seven-year period of adverse possession required by § 28-2-103. In
addition, the court concluded that the mobile home was personal property, rendering § 28-
2-103 inapplicable. The court provided Defendants with ten days following entry of its
order to remove their personal property from the land and to vacate the Disputed Property.
Noting that Mother was not a party to the action, the court did not order the removal of the
mobile home or any of Mother’s other personal property from the Disputed Property. The
court denied Plaintiff’s request for recovery under the Uniform Residential Landlord and
Tenant Act.

       On November 8, 2021, the trial court entered an amended order, supplying further
reasoning in support of its ruling. The court determined that no privity existed between
Defendants and Mother as required to tack successive possessions under Tennessee Code
Annotated § 28-2-103. Defendants timely appealed.

                                      II. Issues Presented

       Defendants raise the following issues for this Court’s review, which we have
restated slightly as follows:2

       1.      Whether the trial court erred by determining that Mother’s possession
               of the Disputed Property had been permissive rather than adverse.

       2.      Whether the trial court erred in its assessment of Mother’s rights to
               the Disputed Property.

       3.      Whether the trial court erred in concluding that the lack of privity
               between Defendants and Mother rendered Tennessee Code Annotated
               § 28-2-103 inapplicable.

       4.      Whether the trial court erred by treating Mother as a party to the
               proceedings.

                                    III. Standard of Review

       Our review of the trial court’s judgment following a non-jury trial is de novo upon
the record, with a presumption of correctness as to the trial court’s findings of fact unless
the preponderance of the evidence is otherwise. See Tenn. R. App. P. 13(d); Rogers v.
Louisville Land Co., 367 S.W.3d 196, 204 (Tenn. 2012). “In order for the evidence to
preponderate against the trial court’s findings of fact, the evidence must support another
finding of fact with greater convincing effect.” Wood v. Starko, 197 S.W.3d 255, 257

2
 We note that Defendants included additional, enumerated issues in their reply brief. However, these
additional issues are substantively similar to the issues raised in their initial brief.
                                               -3-
(Tenn. Ct. App. 2006) (citing Rawlings v. John Hancock Mut. Life Ins. Co., 78 S.W.3d
291, 296 (Tenn. Ct. App. 2001)). The trial court’s determinations regarding witness
credibility are entitled to great weight on appeal and shall not be disturbed absent clear and
convincing evidence to the contrary. See Morrison v. Allen, 338 S.W.3d 417, 426 (Tenn.
2011); Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn. 2002). We review the trial court’s
conclusions of law de novo with no presumption of correctness. Hughes v. Metro. Gov’t
of Nashville & Davidson Cnty., 340 S.W.3d 352, 360 (Tenn. 2011).

       We recognize that Defendants are pro se litigants and respect their decision to
proceed self-represented. With regard to self-represented litigants, this Court has
explained:

              Pro se litigants who invoke the complex and sometimes technical
       procedures of the courts assume a very heavy burden. Gray v. Stillman White
       Co., 522 A.2d 737, 741 (R. I. 1987). Conducting a trial with a pro se litigant
       who is unschooled in the intricacies of evidence and trial practice can be
       difficult. Oko v. Rogers, 125 Ill. App. 3d 720, 81 Ill. Dec. 72, 75, 466 N.E.2d
       658, 661 (1984). Nonetheless, trial courts are expected to appreciate and be
       understanding of the difficulties encountered by a party who is embarking
       into the maze of the judicial process with no experience or formal training.

Irvin v. City of Clarksville, 767 S.W.2d 649, 652 (Tenn. Ct. App. 1988). Although parties
proceeding without benefit of counsel are “entitled to fair and equal treatment by the
courts,” we “must not excuse pro se litigants from complying with the same substantive
and procedural rules that represented parties are expected to observe.” Hessmer v.
Hessmer, 138 S.W.3d 901, 903 (Tenn. Ct. App. 2003). In addition, this Court must “be
mindful of the boundary between fairness to a pro se litigant and unfairness to the pro se
litigant’s adversary.” Id. Moreover, “[p]ro se litigants are not . . . entitled to shift the
burden of litigating their case to the courts.” See Chiozza v. Chiozza, 315 S.W.3d 482, 487
(Tenn. Ct. App. 2009) (quoting Whitaker v. Whirlpool Corp., 32 S.W.3d 222, 227 (Tenn.
Ct. App. 2000)).

                           IV. Mother as an Indispensable Party

       Defendants raise as an issue the trial court’s purported treatment of Mother as a
party during the trial. Defendants note that the court informed Plaintiff during her
testimony that she could testify as to statements made by Mother given that the court had
mistakenly stated that Mother was a party to the action. However, Defendants have
asserted on appeal that “[m]ore grievous than the admission of hearsay evidence is the
potential violation to [Mother’s] due process rights” inasmuch as she had “no direct control
over the defense presented in regards to her own property rights” and was not served with
notice of the detainer action. Defendants therefore contend that Mother was an
indispensable party pursuant to Tennessee Rule of Civil Procedure 19.01.
                                            -4-
       Rule 19.01 provides:

                A person who is subject to service of process shall be joined as a party
       if (1) in the person’s absence complete relief cannot be accorded among those
       already parties, or (2) the person claims an interest relating to the subject of
       the action and is so situated that the disposition of the action in the person’s
       absence may (i) as a practical matter impair or impede the person’s ability to
       protect that interest, or (ii) leave any of the persons already parties subject to
       a substantial risk of incurring double, multiple, or otherwise inconsistent
       obligations by reasons of the claimed interest. If the person has not been so
       joined, the court shall order that the person be made a party. If the person
       properly should join as a plaintiff but refuses to do so, he or she may be made
       a defendant, or in a proper case, an involuntary plaintiff.

This Court has previously noted that this rule is intended to “protect the interests of absent
persons as well as those already before the court from multiple litigation and inconsistent
judicial determinations.” Citizens Real Estate & Loan Co. v. Mountain States Dev. Corp.,
633 S.W.2d 763, 766 (Tenn. Ct. App. 1981).

       Additionally, this Court has explained:

       [T]he language of Rule 19 is mandatory and directive; one who is an
       indispensable and necessary party “shall be joined as a party.” TENN. R.
       CIV. P. 19.01 (emphasis added). The requirement of joinder of indispensable
       and necessary parties “appears absolute and inflexible,” and applies to both
       trial courts and appellate courts. Pope v. Kelsey, No. 86-17-II, 1986 WL
       6564, at *2 (Tenn. Ct. App. June 13, 1986), no perm. app. (quoting Glickauf
       v. Moss, 23 Ill. App. 3d 679, 320 N.E.2d 132, 135-316 (Ill. 1974)). When an
       indispensable and necessary party has not been joined, neither the trial court
       nor the appellate court may proceed further with the matter. Id. The parties
       are of course obliged to bring to the court’s attention the necessity of such a
       joinder; however, even if the parties fail to do so, the trial court or even the
       appellate court must sua sponte enforce this principle of law. Id. (quoting
       Glickauf, 320 N.E.2d at 135-36).

Baker v. Foster, No. W2009-00214-COA-R3-CV, 2010 WL 174773, at *4 (Tenn. Ct. App.
Jan. 20, 2010). Therefore, whether Mother is an indispensable party to this action is a
threshold issue we must consider.

      As this Court explained in Moore v. Teddleton, No. W2005-02746-COA-R3-CV,
2006 WL 3199273, at *6 (Tenn. Ct. App. Nov. 7, 2006), a “proper party is not the same as

                                             -5-
a necessary or indispensable party.” (quoting Brewer v. Lawson, 569 S.W.2d 856, 858
(Tenn. Ct. App. 1978)). This Court further elucidated:

       A “proper party” to a lawsuit is one who has legal or equitable rights in the
       subject of the litigation. Horton v. Tennessee Dept. of Correction, No.
       M1999-02798-COA-R3-CV, slip op. at 5 (Tenn. Ct. App. M.S. Sept. 26,
       2002) (citing Steele v. Satterfield, 148 Tenn. 649, 654, 257 S.W. 413, 414
       (1923); William H. Inman, Gibson’s Suits in Chancery § 51 (7th ed.1988)).
       A proper party is so connected with the dispute as to be under an enforceable
       obligation to the plaintiff, or to have a right or position with regard to the
       subject of the litigation that entitles him to defend against the court’s
       judgment. Id. (citing Inman, supra, § 53). However, a proper party is not
       necessarily an indispensable party for the purposes of Tenn. R. Civ. P. 19.01.
       Id. “Only a party who will be directly affected by a decree and whose interest
       is not represented by any other party to the litigation is an indispensable or
       necessary party, that is, one without which no valid decree may be entered
       settling the rights between the parties that are before the [c]ourt.” Brewer,
       569 S.W.2d at 858 (emphasis added).

Moore, 2006 WL 3199273, at *6.

       Mother would certainly qualify as a proper party to Plaintiff’s action due to the
possible effect the trial court’s findings concerning the nature of her possession would have
on her ability to return to the Disputed Property. Nevertheless, we cannot conclude that
the possible effect on Mother’s interest in the property renders her an indispensable party.
We first note that the trial court’s order only requires Defendants to remove their personal
property and vacate the Disputed Property. Ergo, the court’s order has no direct effect on
Mother or her personal property. See Brewer v. Lawson, 569 S.W.2d 856, 858 (Tenn. Ct.
App. 1978). We also emphasize that Plaintiff’s detainer action was filed against
Defendants and requested only that Defendants and “All Occupants” be ordered to vacate
the Disputed Property. At the time, Mother was not an occupant of the mobile home or the
Disputed Property, and Plaintiff sought no relief with respect to Mother’s mobile home or
her presence on the Disputed Property in her detainer summons.

       Relatedly, Defendants assert that Plaintiff cannot be afforded complete relief
without Mother as a party to the litigation because even if Defendants were to vacate the
Disputed Property, Mother’s belongings and mobile home would remain. This may well
be the case, particularly considering that the trial court took special precaution to order that
only Defendants must remove themselves and their personal property from the premises
while specifically noting that Mother was not a party to the litigation. However, we do not



                                             -6-
discern how this would render Plaintiff’s relief incomplete when Plaintiff solely requested
the court to order Defendants to vacate the Disputed Property.3

       Defendants also argue that Mother was indispensable to Plaintiff’s action because
her interests were “not represented by any other party to the litigation,” see Brewer, 569
S.W.2d at 858, asserting that the trial court did not allow Defendants to represent Mother’s
rights inasmuch as the court determined in its amended order that no privity existed
between Defendants and Mother and thus Mother’s possession could not be tacked on to
Defendants’ possession. The court’s determination with respect to the absence of privity
between Defendants and Mother, however, does not lead us to conclude that the court
precluded Defendants from representing Mother’s interests. Defendants argued that
Mother’s possession of the Disputed Property had been adverse such that Tennessee Code
Annotated § 28-2-103 prevented Plaintiff from repossessing the Disputed Property. The
court considered this argument, ultimately finding no adverse possession, but its
consideration of the argument indicates that the court did not prevent Defendants from
positing that Mother had adversely possessed the Disputed Property.

       Defendants imply that they contested Plaintiff’s detainer action and invoked the
affirmative defense of adverse possession not only to prevent their eviction from the
Disputed Property but also to protect Mother’s ability to return to her mobile home and
continue living on the Disputed Property once Defendants relocate. Thus, any interest
Mother may have held in the Disputed Property was represented by Defendants. In their
appellate brief, Defendants even assert that they “function as [Mother’s] agents in this
dispute” and that they “invoke” Mother’s adverse possession claim “on her behalf and with
her permission.” Moreover, in this case a “valid decree may be entered settling the rights
between the parties” without joining Mother as a party. See Moore, 2006 WL 3199273, at
*6 (quoting Brewer, 569 S.W.2d at 858). Thus, we find Defendants’ arguments unavailing
and conclude that Mother was not an indispensable party to Plaintiff’s detainer action.

                                       V. Hearsay Statements

       As previously referenced, Defendants also claim that the trial court erred by
allowing Plaintiff to present inadmissible hearsay as evidence at trial when the court
permitted Plaintiff to testify to out-of-court statements made by Mother. According to
Defendants, the court “preemptively overruled any objections to hearsay allegedly said by

3
 We recognize that in her pretrial memorandum, Plaintiff posited that “All Occupants” included Defendants
as well as Mother and requested that the trial court order Mother to vacate the Disputed Property and remove
her mobile home. However, if Plaintiff had desired to include Mother in the detainer action, Plaintiff would
have needed to amend the detainer summons to add Mother as a defendant. Inasmuch as Plaintiff failed to
add Mother as a party and the trial court properly tailored the final order to apply only to Defendants, we
conclude that Defendants are correct in their estimation that Plaintiff will have to take separate action to
remove Mother and her mobile home from the Disputed Property. Nonetheless, Plaintiff was awarded
complete relief against Defendants, who were the only parties she sought to evict by her detainer summons.
                                                   -7-
[Mother]” by stating: “You [Plaintiff] can certainly testify as to what [Mother] said, ‘cause
she’s a party.” Although it is true the court mistakenly identified Mother as a party, we
determine that Defendants have waived any objection to hearsay statements of Mother
presented by Plaintiff.

        To provide context to the trial court’s misidentification of Mother as party, we note
that the court made the statement after Defendants’ counsel objected to hearsay related to
Grandfather’s out-of-court statements—not Mother’s out-of-court statements. Moreover,
the court’s unsolicited statement did not induce Plaintiff to begin testifying about
statements made by Mother. Rather, Plaintiff acknowledged that she could not recall being
present during a conversation between Grandfather and Mother and then proceeded to
testify about the unrelated topic of her own health problems. We emphasize that
Defendants made no attempt to correct the court’s inaccurate comment.

        Later, when Plaintiff’s testimony did turn to out-of-court statements made by
Mother, Defendants presented no objection to her testimony. On appeal, Defendants
challenge the propriety of Plaintiff’s statements that Mother indicated to her that she had
planned to leave the Disputed Property after Plaintiff informed her that she would need to
find a new place to live. Specifically, Plaintiff testified that she had called Mother in
September of 2020 to inform her that she was in poor health and that Mother would need
to search for a new place to live because the Disputed Property would likely be sold upon
Plaintiff’s death. According to Plaintiff, Mother “said she understood and she was
looking.” Defendants’ counsel never objected to Plaintiff’s testimony. Defendants also
contest on appeal Plaintiff’s testimony that Mother told her that the mobile home was no
longer “livable” and in “deplorable condition.” Again, Defendants’ counsel never objected
to this testimony during trial.

       We note that “[f]ailure to contemporaneously object to the admission of
inadmissible hearsay testimony results in waiver of the issue on appeal.” Teague v. Kidd,
No. E2011-02363-COA-R3-CV, 2012 WL 5869637, at *6 (Tenn. Ct. App. Nov. 21, 2012);
see also Baxter v. Vandenheovel, 686 S.W.2d 908, 911 (Tenn. Ct. App. 1984) (“Evidence
admitted without objection at the trial level cannot be the subject of complaint at the
appellate level.”). Because Defendants’ counsel failed to contemporaneously object to
Plaintiff’s testimony concerning Mother’s out-of-court statements, we deem this issue
waived.

                       VI. Tennessee Code Annotated § 28-2-103

      Defendants postulate that the trial court erred in determining that they failed to
successfully prove the affirmative defense of adverse possession set forth in Tennessee



                                            -8-
Code Annotated § 28-2-103 (2017).4 Defendants specifically contend that the trial court
erred in concluding that Mother’s possession of the Disputed Property had been permissive
rather than adverse; that the mobile home constituted personal property rather than real
property, rendering § 28-2-103 inapplicable; and that no privity existed between Mother
and Defendants, also rendering § 28-2-103 inapplicable. We will first review whether the
court properly characterized Mother’s possession as permissive rather than adverse and
hostile.

       Adverse possession may either operate as a “bar to recover adversely possessed
property” or to “vest the adverse holder with title.” Cumulus Broad., Inc. v. Shim, 226
S.W.3d 366, 375 (Tenn. 2007). Our High Court has described Tennessee Code Annotated
§ 28-2-103 as a “limitation on action” statute and a statutory form of adverse possession.
See id. at 376. Tennessee Code Annotated § 28-2-103 provides:

        (a)     No person or anyone claiming under such person shall have any
                action, either at law or in equity, for the recovery of any lands,
                tenements or hereditaments, but within seven (7) years after the right
                of action accrued.

        (b)     No possession of lands, tenements or hereditaments shall be deemed
                to extend beyond the actual possession of an adverse holder until the
                muniment of title, if any, under which such adverse holder claims such
                lands, tenements or hereditaments is duly recorded in the county in
                which the lands are located.

Our Supreme Court has previously explained that “limitations on actions statutes,” like §
28-2-103, “may be utilized by the adverse holder only in the defense of a suit and not as a
means to bar use by the rightful owner” and that the provision “protects an adverse holder
after a period of seven years but only as to that portion of the land in his actual possession.”
See Cumulus Broad., Inc., 226 S.W.3d at 376.

        Concerning § 28-2-103, this Court has expounded:

              Because the statute creates a possessory right, it gives the adverse
        holder the right to sue for trespass or for an injunction to prevent
        repossession. It creates a defensive right in the adverse possessor against
        anyone, including the title owner, seeking to dispossess the adverse
        possessor. After the required seven years of adverse possession, “[u]ntil the
4
 As this Court has explained, “although common law adverse possession may be invoked either offensively
or defensively, the statutory forms of adverse possession may be invoked solely as affirmative defenses.”
Frinks v. Horvath, No. E2016-00944-COA-R3-CV, 2017 WL 782720, at *7 (Tenn. Ct. App. Feb. 28, 2017)
(citing Cumulus Broad., Inc. v. Shim, 226 S.W.3d 366, 376-77 (Tenn. 2007); Brewer v. Piggee, No. W2006-
01788-COA-R3-CV, 2007 WL 1946632, at *7-9 (Tenn. Ct. App. July 3, 2007)).
                                                  -9-
       possession [of the adverse holder] . . . is surrendered, the right to possession
       of said lot is not remitted to the holder of the legal title.”

               For purposes of the case before us, Tenn. Code Ann. § 28-2-103 bars
       the right of the title owner to recover property that has been adversely held
       for more than seven years. The statute does not convey title, but may be used
       defensively by the adverse holder. It is “a defensive statute and protects the
       adverse holder in possession to the extent and upon the terms set forth in the
       statute.”

              Whether the party claiming rights under the statute of limitations has
       demonstrated adverse possession for the requisite seven years is, of course,
       a factual question in the first instance. To establish a defense for the recovery
       of land under the statute, the adverse holder’s possession must be actual,
       adverse, continuous, exclusive, open and notorious for the entire seven year
       period. The character of the possession and the acts sufficient to indicate the
       assertion of ownership are the same under the statute of limitations as they
       are under common law adverse possession.

               Tenn. Code Ann. § 28-2-103 protects an adverse holder without color
       of title only to that portion of the land which is being held adversely. Tenn.
       Code Ann. § 28-2-103(b) itself incorporates that principle by providing that
       the adverse possession shall not be deemed to extend beyond the actual
       possession of the adverse holder until some muniment of title is recorded.

Michael v. Jakes, No. M1999-02257-COA-R3-CV, 2002 WL 1484448, *12-13 (Tenn. Ct.
App. July 12, 2002). In addition, “[t]he burden is on the party claiming ownership by
adverse possession to demonstrate the requisite elements by clear and convincing
evidence.” Wilson v. Price, 195 S.W.3d 661, 666 (Tenn. Ct. App. 2005).

        Defendants specifically assert that although Mother’s possession may have begun
as permissive in 1992, Mother eventually ceased complying with Grandfather’s demands
and threats and instead claimed the piece of real property as her own. In contrast, the trial
court determined that Defendants were unable to prove by clear and convincing evidence
that their possession had been hostile and adverse, noting that Defendants had conceded
that Grandfather had given his permission for Mother to remain on the Disputed Property
in 1992 after her divorce from Father so that he could watch his grandchildren grow up.
The court additionally found that Grandfather had retained the right to evict Mother from
the Disputed Property for just cause or if she remarried, which was evinced by Mother’s
and Father’s marital dissolution agreement. The court noted that Mother had testified that
she felt a constant “noose around [her] throat,” demonstrating that she understood that
Grandfather and Plaintiff could remove her from the Disputed Property at any time. As a
result, the court concluded that Mother did not begin to possess the land with hostility until
                                            - 10 -
2020 when she allowed Defendants to live in the mobile home despite Plaintiff’s request
for her to start looking for a new place to live. We agree with the trial court that Mother’s
possession of the Disputed Property was not adverse and hostile for the requisite seven-
year period outlined in Tennessee Code Annotated § 28-2-103.

        Whether a purported adverse holder’s possession of property has been hostile and
adverse rather than permissive is a question of fact, which we review “de novo upon the
record, accompanied by a presumption of correctness, unless the preponderance of the
evidence is otherwise.” Wilson, 195 S.W.3d at 666. This Court has defined hostile
possession as follows: “Unlike its general usage, hostility for the purposes of adverse
possession does not require ill will. ‘Hostility’ exists, in the legal sense, when one ‘holds
the possession as his, against the claims of any other.’” Id. at 667 (quoting Hightower v.
Pendergrass, 662 S.W.2d 932, 937 (Tenn. 1983)). Thus, the purported adverse possessor
cannot establish the element of hostility if given permission to possess the property by the
legal title holder. See id. at 668 (“Possession that might otherwise appear hostile cannot
support a claim of adverse possession if carried out with the permission of the legal title
holder.”).

        However, “[f]ailure to actively object does not imply permission.” Id. If failure to
actively object to the adverse claimant could be considered evidence of permission, then
the legal title holder “could always defeat an adverse claimant by merely showing that he
had never objected to the use of his property.” Id. (quoting Lamons v. Mathes, 232 S.W.2d
558, 563 (Tenn. Ct. App. 1950)). In addition, “in the absence of positive proof or
unambiguous circumstances showing that a possession is or is not adverse, the exclusive
possession and use of the land are presumed to be adverse.” Gibson v. Shular, 194 S.W.2d
865, 866 (Tenn. Ct. App. 1946). Nevertheless, this Court has also elucidated that “mere
possession of land does not in and of itself show an adverse claim” and that “no adverse
claim arises from a use permissive in its inception until a distinct and positive assertion of
a right adverse to the owner has been brought home to him.” Branstetter v. Poynter, 222
S.W.2d 214, 217 (Tenn. Ct. App. 1949) (emphasis added).

        Upon our review of Defendants’ Statement of Evidence, we conclude that the
evidence does not preponderate against the trial court’s findings of fact, and we agree with
the trial court’s assessment that Mother’s possession of the Disputed Property had been
permitted by Grandfather and Plaintiff.5 Plaintiff testified that Grandfather had purchased
the mobile home and gifted it to Father but that neither Father nor Mother had any
ownership interest in the Disputed Property. Plaintiff further testified that after Father and
5
 Defendants included in the record a Statement of Evidence, which consisted of a transcript of the trial that
had been completed by Defendants based upon a “digital audio recording” provided by the trial court.
Plaintiff did not object to the substance of Defendants’ Statement of Evidence. We will therefore accept
Defendants’ transcript as a “fair, accurate and complete account of what transpired” at trial. See Tenn. R.
App. P. 24(c).

                                                   - 11 -
Mother divorced in 1992, Grandfather told Plaintiff that he had agreed to let Mother stay
on the Disputed Property because he wanted to watch his grandchildren grow up. Father’s
and Mother’s marital dissolution agreement supports Plaintiff’s testimony, stating:

               It is further the understanding of the parties that [Grandfather], on
       whose property the mobile home is located, will allow [Mother] to keep her
       trailer on his property unless [Grandfather] asks [Mother] to remove the
       trailer for just cause, if she remarries, or if she desires to move the trailer.

Thus, Mother acknowledged in 1992 that (1) her mobile home was situated on
Grandfather’s property and (2) Grandfather was permitting Mother to reside on his
property. Therefore, as acknowledged by all parties, Mother’s possession of the Disputed
Property began with Grandfather’s permission and was not hostile in its inception. As a
result, Defendants needed to prove that an adverse claim arose later by “a distinct and
positive assertion of a right adverse to” Grandfather or Plaintiff by Mother. See
Branstetter, 222 S.W.2d at 217.

       Defendants contend that Grandfather materially changed the agreement set forth in
the marital dissolution agreement by later charging Mother rent to reside on the Disputed
Property. The only evidence presented with respect to rent charged by Grandfather was
Plaintiff’s testimony that Grandfather at one point charged Mother rent for a few months
due to a disagreement between the two and because Grandfather wanted to “teach[] her a
lesson.” Plaintiff further testified that Grandfather would periodically threaten Mother “to
make her think he was gonna make her move the trailer.” Although the marital dissolution
agreement contained no mention of rent, the fact that Grandfather at one point charged
Mother rent to remain on the Disputed Property and periodically threatened to force her to
vacate the premises further demonstrates that Mother’s possession of the Disputed Property
was permissive rather than adverse. Moreover, although Mother testified that Grandfather
“constantly threatened” her with eviction, she clarified that eviction was only a
“possibility” and that Grandfather never actually commanded her to vacate the premises.

        Defendants further contend that at one point during her possession of the Disputed
Property, Mother “no longer agreed to any conditions and claimed the property as her own”
and that Grandfather revoked his permission for her to live there. However, no evidence
in the record supports Defendants’ assertions. Plaintiff testified concerning Grandfather’s
disagreements with Mother. According to Plaintiff, Grandfather would relay to Mother:
“You’ll do this or you’ll move your trailer.” Plaintiff explained that Grandfather “would
do that often and then they would disagree about it, and then [Mother] would kind of
change her attitude.” Plaintiff’s testimony indicates that Mother would comply with
Grandfather’s demands and that Grandfather would merely threaten Mother with eviction.
Furthermore, as previously emphasized, Mother affirmed multiple times at trial that
Grandfather never explicitly ordered her to vacate the Disputed Property but rather
continuously let her know that he could in fact force her to vacate such that she felt like
                                           - 12 -
she had a “noose around [her] throat.” According to Mother, these threats also led her to
submit applications for other places to live and discuss her situation with attorneys at Legal
Aid, who advised her that she need not be concerned about Grandfather’s threats unless he
served her with “papers.”

       Based on Plaintiff’s and Mother’s testimonies, we cannot conclude that Mother
made “a distinct and positive assertion of a right adverse” to Grandfather or Plaintiff. See
Branstetter, 222 S.W.2d at 217. At the earliest, Mother or Defendants may have begun to
claim to “hold the possession as [hers or theirs], against the claims of any other” when
Mother permitted Defendants to live in the mobile home after being asked to relocate by
Plaintiff and Defendants subsequently refused to vacate the premises. See Hightower v.
Pendergrass, 662 S.W.2d 932, 937 (Tenn. 1983). However, considering that Defendants
did not move into the mobile home until January 2021, Defendants cannot establish that
their possession was hostile for the requisite seven-year period pursuant to Tennessee Code
Annotated § 28-2-103. Having concluded that the trial court correctly determined that
Defendants failed to prove an essential element of the statutory defense of adverse
possession, we conclude that Defendants’ remaining issues are pretermitted as moot.

                                      VII. Conclusion

       For the foregoing reasons, we affirm the trial court’s order granting Plaintiff a
judgment of possession and providing for the removal of Defendants and their personal
property from the Disputed Property. Accordingly, we remand this case for collection of
costs below. Costs on appeal are taxed to the appellants, Gaius Locke and Marie-Louise
Locke.



                                                     s/ Thomas R. Frierson, II _____________
                                                     THOMAS R. FRIERSON, II, JUDGE




                                            - 13 -